Case 8:18-cv-02869-VMC-CPT Document 23 Filed 01/07/19 Page 1 of 4 PageID 325



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,
                                                   CASE NO.: 8:18-cv-02869-VMC-CPT
       Plaintiffs/Counter-Defendants,

vs.

CHRISTOPHER FRANKEL,

      Defendant/Counter-Plaintiff.
____________________________________/

                    PLAINTIFFS/COUNTER-DEFENDANTS’
            ANSWER AND AFFIRMATIVE DEFENSES TO COUNTERCLAIM

       Plaintiffs/Counter-Defendants, Cayman Securities Clearing and Trading, LTD, the Hurry

Family Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation

(collectively “Plaintiffs”), by their undersigned counsel answer Defendant/Counter-Plaintiff,

Christopher L. Frankel’s (“Defendant”), Counterclaim [Doc. 14] as follows:

       1.     Denied as phrased due to the use of the term “spurious.”

       2.     Denied.

       3.     Denied.

       4.     Denied.

       5.     Denied.

       6.     Denied.

       7.     Denied.

       8.     Admitted


                                              1
Case 8:18-cv-02869-VMC-CPT Document 23 Filed 01/07/19 Page 2 of 4 PageID 326



       9.        Denied as phrased to the extent Frankel cannot use Plaintiffs’ confidential

information or trade secrets, violate the Federal and Florida Trade Secret Acts or Florida’s

Unfair and Deceptive Trade Practices Act, and cannot unfairly compete with Plaintiffs.

       10.       Denied as phrased.

       11.       Plaintiffs are without knowledge as to whether Defendant is “in doubt about his

obligations under the Non-Disclosure Agreement and, specifically what information, if any, is

confidential under that Agreement.” Otherwise, denied.

       12.       Denied.

       13.       Denied.

       14.       Denied.

       15.       This is not an allegation to which a response is required. Otherwise, denied.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE:

       The Counterclaim fails to state a claim upon which relief can be granted because

Defendant fails to allege an actual justiciable controversy to support a claim for declaratory

relief. Defendant merely seeks as advisory opinion about his interpretation of the Non-

Disclosure Agreement. Moreover, the Counterclaim is duplicative and unnecessary because the

adjudication of Plaintiff’s claims will afford the relief supposedly sought through the

Counterclaim and render it moot.

                             SECOND AFFIRMATIVE DEFENSE:

       For the reasons set forth in Plaintiff’s Complaint, Defendant’s claim is barred by his

unclean hands.

                               THIRD AFFIRMATIVE DEFENSE:



                                                  2
Case 8:18-cv-02869-VMC-CPT Document 23 Filed 01/07/19 Page 3 of 4 PageID 327




       Defendant’s Counterclaim improperly alludes to Plaintiffs’ claims and allegations being

“spurious,” makes allegations about supposed “damage” to Defendant’s reputation, employment

and business opportunities, and seeks to “reserve his right to amend his counterclaim to sue for

malicious prosecution (and all other available claims) upon termination of the plaintiffs’ lawsuit

in his favor.” These improper allegations are wholly irrelevant and seek to incorporate discrete

elements of unpled causes of action and damages which are not sought or recoverable through

Defendant’s counterclaim for declaratory relief. Accordingly, these allegations should be

stricken.

                          RESERVATION OF RIGHTS TO AMEND

       At this time, Plaintiffs’ investigation and discovery are ongoing and Plaintiffs reserve

their rights to allege new or different affirmative defenses as necessary and appropriate.

                             DEMAND FOR ATTORNEYS’ FEES

       Plaintiffs have retained the undersigned attorneys to represent them in this action and are

obligated to pay them a reasonable fee for their services. Plaintiffs are entitled to recover their

attorneys’ fees and costs incurred in defending themselves against the Counterclaim from

Defendant.

       WHEREFORE, Plaintiffs request that the Counterclaim be dismissed and that they be

awarded their attorneys’ fees, costs, and such other relief as the Court deems proper.

Dated: January 7, 2019
                                               Respectfully submitted,


                                               /s/ Charles J. Harder
                                               Charles J. Harder, Esq.
                                               Pro Hac Vice Granted
                                               Jordan Susman, Esq.
                                               Pro Hac Vice Granted
                                               HARDER LLP
                                               132 South Rodeo Drive, Fourth Floor
                                               Beverly Hills, CA 90212-2406
                                               Tel: (424) 203-1600
                                                  3
Case 8:18-cv-02869-VMC-CPT Document 23 Filed 01/07/19 Page 4 of 4 PageID 328



                                   Fax: (424) 203-1601
                                   E-mail: charder@harderllp.com
                                   E-mail: jsusman@harderllp.com

                                   -and-


                                   Kenneth G. Turkel, Esq.
                                   Florida Bar No. 867233
                                   Shane B. Vogt
                                   Florida Bar No. 0257620
                                   BAJO | CUVA | COHEN | TURKEL
                                   100 North Tampa Street, Suite 1900
                                   Tampa, Florida 33602
                                   Tel: (813) 443-2199
                                   Fax: (813) 443-2193
                                   Email: kturkel@bajocuva.com
                                   Email: svogt@bajocuva.com




                                      4
